 Case 2:20-cv-11271-PDB-EAS ECF No. 3 filed 10/08/20           PageID.8    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PHILIP WAYNE BERRYMAN,

      Petitioner,
                                        Case Number 2:20-CV-11271
v.                                      HONORABLE PAUL D. BORMAN

WILLIS CHAPMAN, et. al.,

     Respondent.
_____________________________________/

OPINION AND ORDER SUMMARILY DISMISSING THE PETITION FOR A
WRIT OF HABEAS CORPUS AND DECLINING TO ISSUE A CERTIFICATE
  OF APPEALABILITY OR LEAVE TO APPEAL IN FORMA PAUPERIS

      Philip Wayne Berryman (petitioner), confined at the Macomb Correctional

Facility in New Haven, Michigan, has filed a pro se application for a writ of habeas

corpus. Petitioner claims that he is being denied access to the law library, which in

turn is denying him access to the courts. For the reasons that follow, the petition for

a writ of habeas corpus is SUMMARILY DISMISSED WITHOUT PREJUDICE.

I. BACKGROUND

      Petitioner is currently serving a life sentence for his conviction for first-degree

murder and unarmed robbery. Petitioner claims that he is being denied access to the

prison law library, which in turn is denying him access to the courts.




                                           1
 Case 2:20-cv-11271-PDB-EAS ECF No. 3 filed 10/08/20          PageID.9    Page 2 of 5




II. DISCUSSION

      Promptly after the filing of a petition for habeas corpus, the Court must

undertake a preliminary review of the petition to determine whether “it plainly

appears from the face of the petition and any exhibits annexed to it that the petitioner

is not entitled to relief in the district court.” Rule 4, Rules Governing § 2254 Cases;

see also 28 U.S.C. § 2243. If, after preliminary consideration, the Court determines

that the petitioner is not entitled to relief, the Court must summarily dismiss the

petition. Rule 4; see also Allen v. Perini, 26 Ohio Misc. 149, 424 F.2d 134, 141 (6th

Cir.1970) (stating that the district court has the duty to “screen out” petitions that

lack merit on their face). A federal district court is authorized to summarily dismiss

a habeas corpus petition if it plainly appears from the face of the petition and any

attached exhibits that the petitioner is not entitled to federal habeas relief. See

McFarland v. Scott, 512 U.S. 849, 856 (1994); Carson v. Burke, 178 F.3d 434, 436

(6th Cir.1999). No response to a habeas petition is necessary when the petition is

frivolous, obviously lacks merit, or where the necessary facts can be determined

from the petition itself without consideration of a response from the State. See Allen,

424 F.2d at 141. After undertaking the review required by Rule 4, the Court

concludes that the petition must be summarily dismissed.

      The petition is subject to summary dismissal because petitioner is challenging

the conditions of his confinement.

                                           2
Case 2:20-cv-11271-PDB-EAS ECF No. 3 filed 10/08/20         PageID.10    Page 3 of 5




      Where a prisoner is challenging the very fact or duration of his physical

imprisonment and the relief that he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal

remedy is a petition for writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475,

500 (1973).    However, habeas corpus is not available to prisoners who are

complaining only of mistreatment during their legal incarceration. See Lutz v.

Hemingway, 476 F. Supp. 2d 715, 718 (E.D. Mich. 2007). Claims which challenge

the conditions of confinement should be brought as a civil rights complaint pursuant

to 42 U.S.C.§ 1983. Id.

      Petitioner’s claim that he is being denied meaningful access to a law library

should not be brought as a habeas action, but should instead be brought as a civil

action under § 1983 because it involves a challenge to his conditions of confinement.

See Perez-Rodriguez v. Holt, 439 F. App’x 127, 130 (3d Cir. 2011); Williams-Bey v.

Buss, 270 F. App’x 437, 438 (7th Cir. 2008). Petitioner’s related claim that he is

being denied access to the courts is likewise a challenge to the conditions of

confinement which cannot be brought as a habeas action. See Allen v. Lamanna, 13

F. App’x 308, 311 (6th Cir. 2001).

      Petitioner challenges only the conditions of his confinement, thus, his claims

“fall outside of the cognizable core of habeas corpus relief.” See Hodges v. Bell, 170

F. App’x 389, 393 (6th Cir. 2006).
                                          3
 Case 2:20-cv-11271-PDB-EAS ECF No. 3 filed 10/08/20          PageID.11    Page 4 of 5




      The proper course for a district court after it determines that the substance of

a state prisoner’s pro se habeas petition is a subject more appropriately reached under

42 U.S.C. § 1983 is to dismiss the petition without prejudice to allow petitioner to

raise his potential civil rights claims properly as a § 1983 action. See Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004). Accordingly, the Court will dismiss the

petition without prejudice.

      Before petitioner may appeal this Court’s dispositive decision, a certificate of

appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A

certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a

court rejects a habeas claim on the merits, the substantial showing threshold is met

if the petitioner demonstrates that reasonable jurists would find the district court’s

assessment of the constitutional claim debatable or wrong. See Slack v. McDaniel,

529 U.S. 473, 484–85 (2000). “A petitioner satisfies this standard by demonstrating

that ... jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

In applying that standard, a district court may not conduct a full merits review, but

must limit its examination to a threshold inquiry into the underlying merit of the

petitioner’s claims. Id. at 336–37. “The district court must issue or deny a certificate



                                           4
 Case 2:20-cv-11271-PDB-EAS ECF No. 3 filed 10/08/20        PageID.12    Page 5 of 5




of appealability when it enters a final order adverse to the applicant.” Rules

Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

      Petitioner is not entitled to a certificate of appealability, because jurists of

reason would not find debatable this Court’s decision that petitioner’s challenges to

his conditions of confinement should be brought in a civil rights complaint pursuant

to 42 U.S.C. § 1983, rather than as a habeas action. See Rachal v. Quarterman, 265

F. App’x 371, 377 (5th Cir. 2008). The Court further concludes that petitioner

should not be granted leave to proceed in forma pauperis on appeal, as any appeal

would be frivolous. See Fed. R. App. P. 24(a).

III. CONCLUSION

      Accordingly,    the   Court    SUMMARILY          DISMISSES        WITHOUT

PREJUDICE the petition for a writ of habeas corpus. The Court further DENIES

a certificate of appealability and leave to appeal in forma pauperis.

SO ORDERED.


      Dated: October 8, 2020                  s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                          5
